On Motion for Re-argument.
After the above opinion was filed at the October Term the Green Mountain Electric Company filed a motion for a re-argument, whereupon the entry order was withheld and the case left with the Court.
Several grounds are assigned in the motion, but they are so related as not to require independent consideration. It is said that the Court has construed certain findings of the chancellor by inferences against the decree below. A careful reading of the opinion does not support this objection. We regard certain “findings” as mere conclusions of law in view of all that appears, as only by doing so can the findings be made consistent. Our decision is based upon no inference of fact outside of those expressly found by the chancellor.
Several grounds of the motion are based upon the claim that the Court has disregarded the finding of the chancellor that it was not the intention of the parties that the loan of $3,000 be made to the Electric Co. instead of the signers of the notes, nor that such was the effect of the transaction. This finding has been given due consideration. The objection loses sight of the fact that the Electric Co. had agreed with the signers of the notes by formal action of the corporation to pay the notes or their renewals. As between the corporation and the signers the indebtedness was for the Electric Co. to. pay. We are forced to *300reject the chancellor’s conclusion that the bank had no legal or equitable claim against the Electric Co. by reason of the transaction for reasons stated in the original opinion.
It is said that, in deciding that H. D. Larabee had implied authority as treasurer and manager of the corporation to make the agreement with the bank as to the payment of the notes, the Court has overlooked the finding that at the time said Larabee made the agreement he represented the makers of the notes. This objection relates to that part of his findings in which the chancellor says: “It appeared from the evidence of both said Howland and H. D. Larabee that at the time said notes were given there was an agreement between said Howland representing the bank .and IT. D. Larabee representing the makers of said notes that said notes should be paid at the rate of one thousand dollars a year from the proceeds of the business of said Electric Company.” It appears elsewhere in the findings that IT. D. Larabee was at the time treasurer and manager of the Electric Co. The quoted finding does not amount to a finding that he was not acting as an officer of the corporation in making the agreement. Though representing the signers, who it should be observed were stockholders of the corporation, his agreement was the agreement of the corporation because of his official relation to it and its antecedent vote to assume the liability of the signers.
As to the objection that the threat to institute a trustee suit did not afford a consideration for the assignment to the bank of the fund in plaintiffs’ hands, it is enough to say that our decision does not rest upon that as a consideration. It is said that, in reaching the conclusion that the assignment was valid under the implied authority of H. D. Larabee to make it as treasurer and manager of the corporation, the Court has overlooked the finding that there was no evidence as to whether the bank had knowledge of the by-laws of the corporation. It was in this connection that the chancellor found that Howland had no knowledge of such by-laws. These findings were made in answer to a request by the bank for a finding that neither Howland nor the bank had any knowledge of the by-laws of the Electric Co. The portion of the opinion to which this objection relates is a discussion of the question of H. D. Larabee’s authority, assuming that it was in any way restricted by the by-laws of the corporation. It is a sufficient answer to this objection to say that it does not appear *301from the chancellor’s findings that there was any by-law limiting his apparent authority to make the agreement. This being so, the objection is to a matter not necessary to the decision of the case.

The motion for a re-argument is without merit and is denied. The entry order is no longer withheld. Let the mandate go down.